Case 21-10023-JTD   Doc 234-2   Filed 05/21/21   Page 1 of 38




               EXHIBIT A
                 Case 21-10023-JTD   Doc 234-2       Filed 05/21/21     Page 2 of 38




                             Pachulski Stang Ziehl &Jones LLP
                                       g19 North Market Street
                                             17tk~ Ftoor
                                       Wilmington, DE 19801
                                                                      January 31, 2021
James Decker                                                          Invoice 127799
Warc~man Hotel Owner LLC                                              Client   92203
                                                                      Matter   00001
                                                                               LDJ

RE: Debtor Representation




          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 01/31/2021
               FEES                                                   $291,113.00
               EXPENSES                                                 $5,537.12

               TOTAL CURRENT CHARGES                                  $296,650.12




               TOTAL BALANCE DUE                                      $296,650.12
                  Case 21-10023-JTD     Doc 234-2      Filed 05/21/21     Page 3 of 38




Pachulski Stang Ziehl &Jones LLP                                               Page:     2
Wardman Hotel Owner LLC                                                        Invoice 127799
92203 -00001                                                                   January 31, 2021




  Summary of Services by Professional
  ID        Name                           Title                  Rate          Hours               Amount

 AJK        Kornfeld, Alafl J.             Partner              1395.00          4.30             $5,998.50

 BMK        Koveleski, Beatrice M.         Case Man. Asst.       375.00          1.50              $562.50

                                                                                 0.90              $382.50
 CAK        Knotts, Cheryl A.              Paralegal             425.00
                                                                                 1.40              $525.00
 CJB        Bouzoukis, Charles J.          Case Man. Asst.       375.00
                                                                                3 8.40        $48,960.00
 DMB        Bertenthal, David M.           Partner              1275.00
                                                                                11.90         $14,220.50
 KBD        Dine, Karen B.                 Counsel              1195.00
 KSN        Neil, Karen S.                 Case Man. Asst.       375.00          1.70              $637.50

 LDJ        Jones, Laura Davis             Partner              1445.00         43.10         $62,279.50

 MBL        Litvak, Maxim B.               Partner              1125.00         71.90         $80,887.50

 MFC        Caloway, Mary F.               Counsel              1095.00          3.90             $4,270.50

 PEC        Cuniff, Patricia E.            Paralegal             460.00         29.50         $13,570.00

 PJJ        Jeffries, Patricia J.          Paralegal             460.00          0.40              $184.00

 RJG        Gruber, Richard J.             Counsel              1275.00          0.90             $1,147.50

 TPC        Cairns, Timothy P.             Partner               875.00         65.70         $57,487.50

                                                                              275.50          $291,113.00
                  Case 21-10023-JTD               Doc 234-2   Filed 05/21/21   Page 4 of 38




Pacht~lski Stang Ziehl &Jones LLP                                                       Page:     3
Wardman Hotel Owner LLC                                                                 Invoice 127799
92203 -00001                                                                            January 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                                Hours                         Amount

 AA                 Asset Analysis/Recovery[Bt20}                                2.70                       $3,765.50

 AD                 Asset Disposition [B130]                                     2.50                       $3,340.50

 BL                 Bankruptcy Litigation [L430]                               155.10                  $173,112.50

 CA                 Case Administration [Bl 10]                                 16.00                       $7,035.50

 CO                 Claims Admin/Objections[B310]                                3.40                       $3,871.00

 CPO                Comp. of Prof./Others                                        1.90                       $1,330.50

 EC                 Executory Contracts [B185]                                   7.00                       $8,008.00

 FF                 Financial Filings [B110]                                     6.90                       $6,726.50

 FN                 Financing [B230]                                            26.90                      $28,727.00

 LN                 Litigation (Non-Bankruptcy)                                  2.50                       $3,430.50

MC                  Meeting of Creditors [B150]                                  1.00                        $989.00

OP                  Operations [B210]                                            6.00                       $4,793.50

 RP                 Retention of Prof. [B160]                                    3.70                       $3,428.50

RPO                 Ret. of Prof./Other                                         15.90                      $13,806.50

SL                  Stay Litigation [B140]                                      23.80                      $28,573.00

TI                  Tax Issues [B240]                                            0.20                        $175.00

                                                                               275.50                  $291,113.00
                     Case 21-10023-JTD   Doc 234-2   Filed 05/21/21   Page 5 of 38




Pachutski Stang Zieht &Jones LLP                                           Page:     4
Wardman Hotel Owner LLC                                                    Invoice 127799
92203 -00001                                                               3anuary 31,2021



  Summary of expenses
  Description                                                                           Amount
Bloomberg                                                                              $103.1Q

Conference Call [E105]                                                                 $902.34

Delivery/Courier Service                                                                $37.50

Federal Express [E108]                                                                 $210.32

Filing Fee [E112]                                                                    $1,763.00

Lexis/Nexis- Legal Research [E                                                          $64.26

Pacer -Court Research                                                                  $205.70

Postage [E108]                                                                          $70.20

Reproduction Expense [E101]                                                            $686.80

Reproduction/ Scan Copy                                                                $689.20

Overtime                                                                                $30.30

Transcript [E 116]                                                                     $774.40

                                                                                     $5,537.12
                    Case 21-10023-JTD           Doc 234-2          Filed 05/21/21     Page 6 of 38




Pachu4ski Stang Ziehl &Jones LLP                                                               Page:     5
Wardman Hotel Owner LLC                                                                        Invoice 127799
92203 -00001                                                                                   January 31, 2021


                                                                                       Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 01/21/2021   DMB     AA       Review/analysis re Marriott operations docs, group       0.80       1275.00        $1,020.00
                               contract issues

 01/21/2021   LDJ     AA       Review advance registration issues                       1.90       1445.Q0        $2,7'45.50

                                                                                        2.70                      $3,765.50

  Asset Disposition [B130]
 01/15/2021   DMB     AD       Corr with TPC re sale NDA                                0.10       1275.00         $127.50

 01/15/2021   LDJ     AD       Correspondence with David Wender re: interested          0.20       1445.00         $289.00
                               buyers

 01/15/2021   LDJ     AD       Review sale issues, pending tasks                        0.70       1445.00        $1,011.50

01/15/2021    RJG     AD       Review form of Confidentiality Agreement for sale        0.40       1275.00         $510.00
                               process.

 01/16/2021   DMB     AD       Corr with RJG re broker nda                              0.10       1275.00         $127.50

 01/16/2021   RJG     AD       Revise and circulate markup of Confidentiality           0.50       1275.00         $637.50
                               Agreement for sale process.

 01/17/2021   DMB     AD       Review/comment re broker NDA                             0.30      1275.00          $382.50

 01/19/2021   DMB     AD       Review buyer form NDA                                    0.20      1275.00          $255.00

                                                                                        2.50                      $3,340.50

 Bankruptcy Litigation [L430]
01/11/2021    MBL     BL       Monitor BK filing status and emails with team re         0.30      1125.00          $337.50
                               same.

 01/11/2021   DMB     BL       Corr with internal team re first day hearing issues      0.30      1275.00          $382.50

01/11/2021    DMB     BL       Call with LDJ re first day hearing issues                0.20      1275.00          $255.00

01/11/2021    LDJ     BL       Teleconference with Debtor professionals re:             0.70      1445.00         $1,011.50
                               post-filing issues, next steps

01/11/2021    LDJ     BL       Correspondence with Bankruptcy Court re:                 0.20      1445.00          $289.00
                               scheduling

01/11/2021    LDJ     BL       Correspondence with professionals re: scheduling         0.20      1445.00          $289.00

01/11/2021    LDJ     BL       Final preparation of first day motioins                  2.00      1445.00         $2,890.00

01/11/2021    PEC     BL       Draft Notice of First Day Motions and Certificate of     0.50       460.00          $230.00
                               Service (.4); Prepare for filing and service (.1)
                 Case 21-10023-JTD              Doc 234-2          Filed 05/21/21      Page 7 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:     6
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -00001                                                                                    January 31, 2021


                                                                                        Hours           Rate       Amount

 O1/11/2021   PEC     BL       Draft First Day Ageflda and- Certificate of Service       1.10        460.00         $506.00
                               (.6); Prepare for filing and service (.1); Add
                               hyperlinks to Agenda (.4)

 01/11/2021   PEC     BL       Revise and review Agenda for 1/13/21 Hearing              0.40        460.00         $1$4A0

 01/11/2021   TPC     BL       Revise and edit first day motions for filing              1.50        875.00        $1,312.50

 01/11/2021   TPC     BL       Review books and records re prepare 2002 service          1.30        875.00        $1,137.50
                               lists for filing

 Q1/11/2021   TPC     BL       Multiple correspondence with team re: first day           0.60        875.00         $525.00
                               preparations

 01/11/2021   TPC     BL       Review filed documents in case, preparation for first     1.40        875.00        $1,225.00
                               day hearing

01/12/2021    CAK     BL       Assist in preparation of 1/13/21 hearing                  0.60        425.00         $255.00

 01/12/2021   DMB     BL       Review materials re condo association issues              0.50      1275.00          $637.50

 01/12/2021   DMB     BL       Call with LDJ re first day hearing issues                 0.40      1275.00          $510.00

 01/12/2021   DMB     BL       Call with TPC re UST comments re first days               0.40      1275.00          $510.00

 01/12/2021   DMB     BL       Review first day revisions                                0.30      1275.00          $382.50

 01/12/2021   LDJ     BL       Preparation, negotiationsre: 1/13 hearing                 2.60      1445.00         $3,757.00

 01/12/2021   PEC     BL       Revise and review Agenda for 1/13/21 First Day            0.80        460.00         $368.00
                               Hearing

 01/12/2021   PEC     BL       File and serve Notice of Agenda for 1/13/21 First         0.40        460.00         $184.00
                               Day Hearing (.3); Draft Certificate of Service (.1)

 01/12/2021   PEC     BL       Coordinate hearing binder preparation for 1/13/21         0.10        460.00          $46.00
                               First Day Hearing

 01/12/2021   TPC     BL       Review and revise first day agenda, notice of first       0.80        875.00         $700.00
                               day hearing, notice of DIP hearing

 01/12/2021   TPC     BL       Work with team and client re: various first day           1.40        875.00        $1,225.00
                               hearing preparations

01/12/2021    TPC     BL       Prepare service lists for first day motions               0.40        875.00         $350.00

01/12/2021    TPC     BL       Review and edit first day orders to respond to            0.80        875.00         $700.00
                               comments from UST

01/12/2021    TPC     BL       Revise and edit first day orders to respond to            1.80        875.00        $1,575.00
                               comments from UST

01/12/2021    TPC     BL       Teleconference with client re: revisions to first day     0.80        875.00         $700.00
                               orders
                    Case 21-10023-JTD            Doc 234-2          Filed 05/21/21     Page 8 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:     7
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -00041                                                                                    January 31, 2021


                                                                                       Hours            Rate        Amount

 Ol/12/202t   TPC     B~,      Further revisions and work with team re: first day        0.40        875.00          $350.00
                               order preparations

 61/12/2021   PEC     BL       Review and revise Notice of Hearing on First Day          Q.60        460.00         $2?6.00
                               Motions (.2); Draft Certificate of Service (.1); File
                               and serve same (.3)

 01/12/2021   PEC     BL       Draft Pro Hac Vice Motion for Maxim Litvak (.1);          0.20        460.00           $92.00
                               Prepare for filing (.1)

 01/12/2021   PEC     BL       Draft Pro Hac Vice Motion for David Bertenthal            0.20        460.00           $92.00
                               (.1); Prepare for filing (.1)

 01/12/2021   MBL     BL       Misc. emails with team and client re vendor issues.       0.10      1125.00          $112.50

 01/12/2021   MBL     BL       Review first day filings.                                 0.40      1125.00          $450.00

 01/12/2021   MBL     BL       Review agenda for hearing.                                0.10      1125.00          $112.50

 01/13/2021   LDJ     BL       Teleconference with Jim Decker re: post-hearing           0.40      1445.00          $578.00
                               issues

 01/13/2021   CAK     BL       Assist in preparation of 1/13/21 hearing                  030        425.00          $127.50

 01/13/2021   DMB     BL       Review/analysis re Marriott objection                     1.10      1275.00         $1,402.50

 01/13/2021   DMB     BL       Call with client re Marriott objection, hearing prep      0.50      1275.00          $637.50

01/13/2021    DMB     BL       Call with client re post hearing issues, next steps       1.00      1275.00         $1,275.00

01/13/2021    DMB     BL       Attend first day hearing                                  3.10      1275.00         $3,952.50

01/13/2021    DMB     BL       Call with LDJ re potential Marriott litigation issues     0.20      1275.00          $255.00

01/13/2021    DMB     BL       Call with AJK re prep for Marriott litigation             0.30      1275.00          $382.50

01/13/2021    DMB     BL       Call with LDJ re hearing prep                             0.30      1275.00          $382.50

01/13/2021    LDJ     BL       Final preparation for 1/13 hearing                        2.50      1445.00         $3,612.50

01/13/2021    LDJ     BL       Attend 1/13 hearing                                       3.00      1445.00         $4,335.00

01/13/2021    LDJ     BL       Review work in process, scheduling, next steps            1.80      1445.00         $2,601.00

01/13/2021    PEC     BL       Draft Amended Agenda for First Day Hearing and            0.90       460.00          $414.00
                               Certificate of Service (.5); Draft additional party
                               service list for first day agenda (.4);

01/13/2021    PEC     BL       File and serve Amended Notice of Agenda for First         0.40       460.00          $184.00
                               Day Hearing

01/13/2021    TPC     BL       Further revisions to first day orders in preparation      1.60       875.00         $1,400.00
                               for hearing
                    Case 21-10023-JTD            Doc 234-2         Filed 05/21/21      Page 9 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:     8
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -000QI                                                                                    January 31, 202


                                                                                       Hours             Rate      Amount

 01/13/2021   TPC     BL       Various first day hearing preparations                    1.Q0        875.0.0       $875.00

 01113/2021   TPC     BL       Summarize MD state court litigation transcripts re:       0.50        875..00       $437.50
                               option for WI-IO to fake bankruptcy

 01/13/2021   TPC     B~,      Teleconference with team re: first day hearing            0.50        875.00        $437.50
                               preparations

 01/13/2021   TPC     BL       Attend first day hearing                                  2.80        875.00       $2,450.00

 01/13/2021   TPC     BL       Case status call with client                              1.00        875.00        $875.00

 01/13/2021   MBL     BL       Post-hearing call with client and team re next steps.     1.10      1125.00        $1,237.50

 01/13/2021   MBL     BL       Attention to Marriott access and operational issues;      0.20      1125.00         $225.00
                               review emails with opposing counsel re same.

 01/14/2021   LDJ     BL       Review work in process, scheduling                        1.10      1445.00        $1,589.50

 01/14/2021   DMB     BL       Prep for UST call re open questions                       0.40      1275.00         $510.00

 01/14/2021   DMB     BL       Attend UST call/follow on client call re open UST         0.70      1275.00         $892.50
                               questions

 01/14/2021   TPC     BL       Teleconference withL. Halperin re case preparation        0.50        875.00        $437.50
                               issues

01/14/2021    TPC     BL       Review and file notices for second day hearing            0.60        875.00        $525.00

01/14/2021    MBL     BL       Attention to emails with team and co-counsel re           0.20      1125.00         $225.00
                               Marriott access issues.

01/15/2021    DMB     BL       Further review Marriott papers                            0.50      1275.00         $637.50

01/15/2021    DMB     BL       Call with MBL re Marriott                                 0.10      1275.00         $127.50

01/15/2021    DMB     BL       Corr with MBL, AJK re Marriott                            0.10      1275.00         $127.50

01/15/2021    LDJ     BL       Review Marriott litigation issues, next steps             2.00      1445.00        $2,890.00

01/15/2021    PEC     BL       Draft Notice of Hearing on First Day Motion (.6);         0.80       460.00         $368.00
                               Revise and review same (.2)

01/15/2021    PEC     BL       File Notice of Hea►•ing on First Day Motions              0.30       460.00         $138.00

01/15/2021    MBL     BL       Misc. emails re Marriott issues and pending matters.      0.20      1125.00         $225.00

01/17/2021    TPC     BL       Correspond with team re: upcoming reporting               0.20       875.00         $175.00
                               obligations

01/17/2021    MBL     BL       Call with team re status and case issues.                 0.30      1125.00         $337.50

01/18/2021    DMB     BL       Call with LDJ, AJK re Marriott issues                     0.40      1275.00         $510.00
                Case 21-10023-JTD              Doc 234-2           Filed 05/21/21     Page 10 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:     9
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -00001                                                                                    January 31, 2021


                                                                                       Hours            Rate        Amount

 01/18/2021   DMB     BL       Corr with MBL, AJK re Marriott research                   0.2o-      1275.OQ         $25:5.00

 01/18/2021   DMB     BL       Call with LD7, TPC re Marriott litigation                 0.20       1275.00         $25.5.00

 01/18/2021   DMB     BL       Review research re Marriott issues                        0.60       1275.00         $765.00

 01/18/2021   LDJ     BL       Review work in process, scheduling                        1.00       1445.00        $1,445.00

 01/18/2021   TPC     BL       Teleconference with TX counsel re: preparation for        0.80        875.00         $700.00
                               filing

 01/18/2021   AJK     BL       Analysis of potential litigation issues.                  1.80       1395.00        $2,511.00

 01/19/2021   DMB     BL       Review Marriott discovery                                 0.60       1275.00         $765.00

 01/19/2021   DMB     BL       Call with AJK re Marriott discovery                       0.20       1275.00         $255.00

 01/19/2021   LDJ     BL       Teleconference with David Bertenthal re: Marriott         0.20       1445.00         $289.00
                               discovery

 01/19/2021   MBL     BL       Call with J. Decker re Marriott discovery and             0.20       1125.00         $225.00
                               pending issues.

 01/19/2021   TPC     BL       Review Marriott discovery requests                        0.40        875.00         $350.00

 01/19/2021   MBL     BL       Attention to misc. client inquiries.                      0.20      1125.00          $225.00

 01/20/2021   DMB     BL       Internal corr re discovery requests                       0.30       1275.00         $382.50

 01/20/2021   DMB     BL       Review materials re protective order                      0.50      1275.00          $637.50

 01/20/2021   DMB     BL       Call with LDJ re discovery issues                         0.30      1275.00          $382.50

 01/20/2021   LDJ     BL       Correspondence with PSZJ re: discovery received           0.20      1445.00          $289.00

01/20/2021    LDJ     BL       Review Marriott discovery issues                          0.40      1445.00          $578.00

01/20/2021    MBL     BL      Calls with client before and after meet and confer re      1.50      1125.00         $1,687.50
                              Marriott discovery (1.3); emails with team re same
                              (0.2).

01/20/2021    MBL    BL        Call with J. Paulson re Marriott discovery.               0.40      1125.00          $450.00

01/20/2021    MBL    BL        Call with A. Kornfeld re Marriott discovery -             0.40      1125.00          $450.00
                               following meet and confer.

01/20/2021    MBL    BL        Call with D. Wender re Marriott discovery.                0.40      1125.00          $450.00

01/20/2021    MBL    BL        Coordinate with Pryor Cashman re Marriott                 0.30      1125.00          $337.50
                               discovery (0.2); call with I. Raz re same (0.1).

01/20/2021    MBL    BL        Review Marriott discovery and prep for meet and           0.50      1125.00          $562.50
                               confer.
                 Case 21-10023-JTD             Doc 234-2          Filed 05/21/21       Page 11 of 38




Pachulski Stang Ziehl &Jones LLP                                                                 Page:    10
Wardt~an Hotel Owner LLC                                                                         Invoice 127799
92203 - 00001                                                                                    January 31, 2021


                                                                                        Hours            Rate        Amount

 01/20/2021   MBI,    BL       Draft and revise response to Marriott discovery and        0.70      1125..00         $?87.Sa
                               proposed production.

 01/20/2021   MBL     BL       Meet anal confer call with Marriott and lender             0.90      1125.Q0         $1,012.50
                               counsel.

 01/20/2021   MBL     BL       Update team re meet and confer on Marriott                 0.10      1125.00          $112.50
                               discovery.

 01/20/2021   MBL     BL       Review draft protective order.                             0.20      1125.00          $225.00

 01/20/2021   MBL     BL       Pre-call with team re meet and confer.                     0.30      1125.00          $337.50

 01/20/2021   MBL     BL       Call with O. Katz re Marriott issues (0.2); follow-up      0.30      1125.00          $337.50
                               with team re same (0.1).

 01/20/2021   TPC     BL       Further review of discovery in advance of call with        0.80        875.00         $700.00
                               Marriott

 01/20/2021   TPC     BL       Teleconference with Marriott re: discovery issues         0.60         875.00         $525.00

 01/20/2021   TPC     BL       Review dataroom documents re: response to                 2.70         875.00        $2,362.50
                               Marriott discovery

01/20/2021    TPC     BL       Review protective order entered in MD court re:           0.60         875.00         $525.00
                               develop protective order for case confidentiality

01/20/2021    TPC     BL       Review correspondence with Marriott related to            0.40         875.00         $350.00
                               discovery

01/21/2021    DMB    BL        Call with client re Marriott, pending issues              0.70       1275.00          $892.50

01/21/2021    DMB    BL        Review draft discovery responses                          0.70       1275.00          $892.50

01/21/2021    LDJ    BL        Review work in process, scheduling, next steps            1.30       1445.00         $1,878.50

01/21/2021    LDJ    BL        Teleconference with Jim Decker, Larry Halperin,           0.70       1445.00         $1,011.50
                               PSZJ re: pending issues, Marriott litigation

01/21/2021    LDJ    BL        Review scheduling                                         0.20       1445.00          $289.00

01/21/2021    MBL    BL        Emails with client and Marriott counsel rediscovery       0.20       1125.00          $225.00
                               issues.

01/21/2021    MBL    BL        Call with Pryor Cashman and client re Marriott            0.80       1125.00          $900.00
                               litigation issues.

01/21/2021    MBL    BL        Emails with client, Pryor Cashman, and team re            0.20       1125.00          $225.00
                               responses to Marriott discovery.

01/21/2021    MBL    BL        Call with client re Marriott issues (0.5); follow-up      0.60 .     1125.00          $675.00
                               with O. Katz re same (0.1).
                Case 21-10023-JTD              Doc 234-2          Filed 05/21/21      Page 12 of 38




Pachulski Stang Zieh1 &Jones LLP                                                                Page:    11
Wardman Hotel Owner LLC                                                                         Invoice 127?99
922Q3 -00001                                                                                    January 31, 2021


                                                                                       Hours             Rate       Amount

 01/21/2021   MBL     BL       Fallow-up with client and team re Marriott issues.        0.}0       1X25.00         $ll2.50

 01/21/2021   MBL     BL       Ernails with tea►n re Marriott production and.            1.60      1125.00         X1,800.00
                               review/prepare responsive documents (1.5); calt
                               with IT staff re same (0.1).

 01/21/2021   MBL     BL       Draft formal responses to Marriott discovery              2.50      1125.00         $2,812.50
                               requests.

 01/21/2021   MBL     BL       Review Pryor Cashman production to Marriott.              0.50       1125.00         $562.50

 01/21/2021   MBL     BL       Review M. Litvak emails for production to Marriott;       0.40      1125.00          $450.00
                               coordinate with team and co-counsel re same.

 01/21/2021   MBL     BL       Call with Chapman firm re Marriott production.            0.70      1125.00          $787.50

 01/21/2021   AJK     BL       Attention to state court protective order.                0.10       1.395.00        $139.50

 01/22/2021   DMB     BL       Review discovery materials                                0.40      1275.00          $510.00

 01/22/2021   DMB     BL       Corr with client, MBL re Marriott access issues           0.30      1275.00          $382.50

 01/22/2021   DMB     BL       Corr from PacLife re discovery                            0.20      1275.00          $255.00

 01/22/2021   DMB     BL       Corr from MBL, Marriott re discovery                      0.20      1275.00          $255.00

 01/22/2021   DMB     BL       Call with LDJ re discovery, go forward issues             0.30      1275.00          $382.50

 01/22/2021   LDJ     BL       Review Marriott letter response                           0.20      1445.00          $289.00

01/22/2021    MBL     BL       Review proposed Marriott production; emails with          1.00      1125.00         $1,125.00
                               co-counsel and Marriott counsel re same.

01/22/2021    MBL    BL        Review Marriott response to termination letter.           0.20      1125.00          $225.00

01/22/2021    MBL    BL        Review additional PSZJ production for Marriott;           0.40      1125.00          $450.00
                               coordinate with team and co-counsel re same.

01/22/2021    MBL    BL        Emails with Marriott counsel, co-counsel, lender          0.50      1125.00          $562.50
                               counsel, and client re discovery issues; coordinate
                               additional document searches.

01/22/2021    MBL    BL        Attention to correspondence from union and                0.20      1125.00          $225.00
                               prepetition union agreement.

01/23/2021    MBL    BL        Review Marriott concession contracts; coordinate          0.30      1125.00          $337.50
                               same with client.

01/23/2021    MBL    BL        Follow-up emails with client and co-counsel re            0.20      1125.00          $225.00
                               Marriott discovery issues.

01/23/2021    MBL    BL        Attention to Pac Life production; emails with client      0.30      1125.00          $337.50
                               and team re same.
                Case 21-10023-JTD              Doc 234-2           Filed 05/21/21       Page 13 of 38




Pachulski Stang Ziehl &Jones LLP                                                                  Page:    12
Wardman Hotel Owner LLC                                                                           Invoice 127799
92203 -00001                                                                                      January 31, 2021


                                                                                         Hours            Rate        Amount

 01/24/2021   DMB     BF,      Cali with LDJ re discovery issues                           0.20      1275.00          $255.00

 01/24/2021   MBL     BL       Emails with Marriott counsel re deposition schedule         0.20      1125.00          $225.00
                               (0.1); review deposition notices (0.1).

 01/24/2021   MBL     BF~      Emaits with co-counsel re document review issues            0.30      1125.00          $337.50
                               and status.

 01/25/2021   DMB     BL       Call with LDJ re venue motion                               0.20      1275.00          $255.00

 01/25/2021   DMB     BL       Initial review re venue motion                              0.60      1275.00          $765.00

 01/25/2021   LDJ     BL       Review motion and declaration to change venue               0.30      1445.00          $433.50

 01/25/2021   MBL     BL       Emails with team and client re venue transfer               0.40      1125.00          $450.00
                               motion; review same.

 01/25/2021   MBL     BL       Review Marriott bookings summary; coordinate                0.20      1125.00          $225.00
                               same with client and co-counsel.

 01/25/2021   MBL     BL       Review documents to be produced to Marriott;                1.80      1125.00         $2,025.00
                               emails with co-counsel re same; coordinate
                               production.

 01/25/2021   MBL     BL       Revise discovery responses; incorporate comments            0.70      1125.00          $787.50
                               from Pryor Cashman and coordinate with client re
                               same.

01/25/2021    MBL     BL       Call with J. Decker re pending issues.                      0.20      1125.00          $225.00

01/25/2021    TPC     BL       Review motion to transfer venue and related                 0.80       875.00          $700.00
                               precedents

01/26/2021    DMB    BL        Further review/analysis re venue motion                     0.60      1275.00          $765.00

01/26/2021    DMB    BL        Corr with LDJ, MBL re venue response                        0.20      1275.00          $255.00

01/26/2021    LDJ    BL        Review Marriott recoupment motion                           0.30      1445.00          $433.50

01/26/2021    LDJ    BL        Review recoupment declaration                               0.20      1445.00          $289.00

01/26/2021    LDJ    BL        Correspondence with Max Litvak re: venue motion             0.20      1445.00          $289.00
                               scheduling

01/26/2021    LDJ    BL        Review customer contract issues, next steps                2.20       1445.00         $3,179.00

01/26/2021    PEC    BL        Draft Notice of Service and Certificate of Service         1.10        460.00          $506.00
                               Regarding Debtor's Responses to Marriott's first
                               Request for Production of Documents and First Set
                               of Interrogatories (.3); Prepare service list for same
                               ~•8)

01/26/2021    MBL    BL        Coordinate with client re Marriott discovery               0.40       1125.00          $450.00
                 Case 21-10023-JTD             Doc 234-2           Filed 05/21/21        Page 14 of 38




Pachulski Stang Ziehl &Jones LLP                                                                   Page:    13
Wardman Hotel Owner LLC                                                                            Invoice 127799
92203 -00001                                                                                       3anuary 31, 2021


                                                                                          Hours            Rate        Amount
                               responses; review and finalize same and coordinate
                               service.

 01/26/2021    MBL    BL       Calt with D. Wender re deposition and venue issues.          0.20       1125.00         $225.00

 01/26/2021    MBL    BL       Review production from HoteIAVE; coordinate with             0.50       1125.00         $562.50
                               co-counsel re same.

 01/26/2021    MBL    BL       Coordinate with client re deposition prep documents.         0.20       1125.00         $225.00

 01/26/2021    MBL    BL       Emails with client and team revenue issues.                  0.30       1125.00         $337.50

 01/26/2021    MBL    BL       Draft objection to venue transfer motion.                    0.80       1125.00         $900.00

 01/26/2021    MBL    BL       Emails with Marriott counsel and co-counsel re               0.20       1125.00         $225.00
                               pending matters.

 01/27/2021    LDJ    BL       Review docket, scheduling                                    0.90       1445.00        $1,300.50

 01/27/2021    DMB    BL       Call with client re Marriott litigation issues/strategy      0.80       1275.00        $1,020.00

 01/27/2021    DMB    BL       Review decision re venue issues                              0.30       1275.00         $382.50

 01/27/2021    LDJ    BL       Correspondence with Max Litvak re: venue                     0.20       1445.00         $289.00
                               arguments

 01/27/2021    PEC    BL       Draft Certification of Counsel to Submit Protective          0.50        460.00         $230.00
                               Order

 01/27/2021    MBL    BL       Call with J. Decker re depo prep.                            130        1125.00        $1,462.50

 01/27/2021    MBL    BL       Conduct research on venue issues (1.3); emails with          1.50      1125.00         $1,687.50
                               team re same (0.2).

 O 1/27/2021   MBL    BL       Continue drafting objection to venue transfer                2.50      1125.00         $2,812.50
                               motion.

 01/27/2021    MBL    BL       Review and comment on revised protective order               0.40       1125.00         $450.00
                               with Marriott; emails with opposing counsel re
                               same.

 01/27/2021    MBL    BL       Review PacLife discovery responses; coordinate               0.40       1125.00         $450.00
                               same with client.

 01/27/2021    TPC    BL       Teleconferences with client and team re: responses           0.80        875.00         $700.00
                               to various Marriott motions filed in case

01/27/2021     MBL    BL       Review draft letter to union.                                0.10      1125.00          $112.50

01/28/2021     DMB    BL       Call with LDJ re venue issues                                0.30      1275.00          $382.50

01/28/2021     LDJ    BL       Review recoupment issues                                     0.30      1445.00          $433.50

01/28/2021     LDJ    BL       Revise correspondence to contract counter party re:          0.20      1445.00          $289.00
                Case 21-10023-JTD              Doc 234-2          Filed 05/21/21       Page 15 of 38




Pachulski Stang Ziehl &Jones LLP                                                                 Page:    14
Wardman Hotel Owner LLC                                                                          Invoice 127799
92203 -00001                                                                                     January 31, 2021


                                                                                        Hours            - Rate      Amount
                               termination

 01/28/2021   LD3     BL       Correspondence with Katie Mason re: advance                0.20      1445.00          $289.00
                               registration

 01/28/2021   LDJ     BL       Te}econference with Karen Dine, David Bertenthal           0.30      1445.00          $433.50
                               re: recoupment

 01/28/2021   LDJ     BL       Review work in process                                     0.50      1445.00          $722.50

 01/28/2021   MBL     BL       Continue drafting objection to venue transfer              2.80      1125.00         $3,150.00
                               motion.

 01/28/2021   MBL     BL       Call with Chapman re Marriott production issues.           0.20      1125.00          $225.00

 01/28/2021   MBL     BL       Revise response to Marriott production email;              0.30      1125.00          $337.50
                               coordinate with co-counsel and Marriott counsel re
                               same.

 01/28/2021   MBL     BL       Defend J. Decker deposition.                               6.00      1125.00         $6,750.00

 01/28/2021   MBL     BL       Review and comment on letter to Marriott re group          030       1125.00          $337.50
                               contracts; emails with co-counsel and client re same.

 01/28/2021   MBL     BL       Call with J. Decker following deposition.                  0.20      1125.00          $225.00

 01/28/2021   MBL     BL       Call with team revenue and pending issues.                 0.20      1125.00          $225.00

 01/28/2021   MBL     BL       Attention to protective order; finalize same and           0.20      1125.00          $225.00
                               coordinate filing.

 01/29/2021   DMB     BL       Review venue motion objection                              0.60      1275.00          $765.00

 01/29/2021   DMB     BL       Review/analysis re revisions re venue objection            0.50      1275.00          $637.50

01/29/2021    LDJ     BL       Review and comment on Decker affidavit                     0.90      1445.00         $1,300.50

01/29/2021    LDJ    BL        Review and comment on draft objection to venue             1.30      1445.00         $1,878.50
                               motion

01/29/2021    LDJ    BL        Review work in process, next steps                         1.20      1445.00         $1,734.00

01/29/2021    PEC    BL        Prepare Certification of Counsel Regarding                 0.30       460.00          $138.00
                               Protective Order for filing and service (.2); Draft
                               Certificate of Service (.1)

01/29/2021    PEC    BL        Respond to request of Pryor Cashman for copies of          0.20       460.00           $92.00
                               Marriott Discovery Documents

01/29/2021    MBL    BL        Continue work on objection to venue transfer motion        1.50      1125.00         $1,687.50
                               and declaration in support of objection.

01/29/2021    MBL    BL        Attend deposition of J. Waldeck.                           6.50      1125.00         $7,312.50
                  Case 21-10023-JTD              Doc 234-2          Filed 05/21/21        Page 16 of 38




Pac~tulski Stang Ziek~l &Jones LLP                                                                  Page:    15
Wardman Hotel Owner LLC                                                                             Invoice 127799
92203 - 00001                                                                                       January 31, 2021


                                                                                           Hours            Rate        Amount

 01/29/2021    IvFBL   BL        Attention to final protective order; coordinate filing      0.20      1125.00          $225.00
                                 with opposing counsel and team.

 O1/29/2Q21    MBL     BL        Review revised privilege log; emaiis with                  0.20       1125.00          $225.00
                                 co-counsel re same.

 01/29/2021   MBL      BL        Call with J. Decker re pending matters.                    0.10       1125.00          $112.50

 01/29/2021   MBL      BL        Update client and team re Waldeck deposition.              0.10       1125.00          $112.50

 01/29/2021   TPC      BL        Correspond with Marriott and team re: scheduling of        0.50         875.00         $437.50
                                 pending motions

 01/29/2021   TPC      BL        Review and revise certification for protective order       0.30         875.00         $262.50

 01/29/2021   TPC      BL        Research case law re: response to Marriott                 1.60         875.00        $1,400.00
                                 recoupment motion

 01/30/2021   LDJ      BL        Further review and revise venue objection and              0.50       1445.00          $722.50
                                 declaration

01/30/2021    DMB      BL        Review revisions re venue objection                        0.50       1275.00          $637.50

01/30/2021    MBL      BL        Revise venue objection and declaration with L.             130        1125.00         $1,462.50
                                 Jones comments; coordinate same with client and
                                 team.

01/30/2021    MBL      BL        Revise venue objection with comments from                  0.70       1125.00          $787.50
                                 Chapman Cutler.

01/30/2021    MBL      BL        Calls with L. Jones and follow-up emails with client       030        1125.00          $337.50
                                 and lender counsel re litigation scheduling issues.

01/30/2021    TPC      BL        Correspond with Marriott and team re: extension of         0.20        875.00          $175.00
                                 time to respond to recoupment motion

01/30/2021    TPC      BL        Teleconference with team re: response to                   0.50         875.00         $437.50
                                 recoupment motion

01/30/2021    TPC      BL        Review pleadings from MD court re: factual support         1.70        875.00         $1,487.50
                                 for recoupment motion response

01/30/2021    TPC      BL        Review precedent and secondary sources re:                 2.20        875.00         $1,925.00
                                 response to Marriott recoupment motion

01/30/2021    TPC      BL        Correspond with special counsel re: issues related to      0.30        875.00          $262.50
                                 recoupment

01/31/2021    LDJ      BL        Work on work in process, next steps                        1.10       1445.00         $1,589.50

01/31/2021    DMB      BL        Call with LDJ re litigation scheduling                     0.20       1275.00          $255.00

01/31/2021    DMB      BL        Further review Venue response                              0.50       1275.00          $637.50
                Case 21-10023-JTD             Doc 234-2             Filed 05/21/21   Page 17 of 38




Pachulski Stang Ziehl &Jones LLP                                                               Page:    16
Wardman Hotel Owner LLC                                                                        Invoice 127799
92203 -00001                                                                                   January 31, 2021


                                                                                      Hours            Rate       Amount

 01/31/2021   LDJ     BL       Correspondence with Ori Katz ce: scheduling              0.20      1445..00        $289.00

 01/31/2021   MBL     BL       Revise venue abjection and declaration with client       Q.10      1125.OQ         $112.50
                               input.

 01/31/2021   MBA,    BL       Call with J. PauEsen re depo prep.                       0.30      1125.00         $337.50

 01/31/2021   MBL     BL       Emails with team and client re depo prep.                0.10      1125.00         $112.50

 01/31/2021   MBL     BL       Call with team re litigation scheduling issues;          0.20      1125.00         $225.00
                               follow-up emails with opposing counsel re same.

 01/31/2021   TPC     BL       Discuss various scheduling issues with team re:          0.30        875.00        $262.50
                               respond to Marriott pending motions

                                                                                      155.10                  $173,112.50

  Case Administration [B110]

 01/11/2021   PEC     CA       Review and revise 2002 Service List                      0.50        460.00        $230.00

 01/12/2021   PEC     CA       Review daily correspondence and pleadings and            0.30        460.00        $138.00
                               forward to the appropriate parties.

01/12/2021    PEC     CA       Review and revise 2002 Service List                      0.40        460.00        $184.00

01/12/2021    CJB     CA       Maintain document control.                               0.10       375.00          $37.50

01/12/2021    KSN     CA       Maintain document control.                               0.20        375.00         $75.00

01/12/2021    BMK     CA       Prepared daily memo narrative and coordinated            0.50       375.00         $187.50
                               client distribution.

01/13/2021    PEC     CA       Coordinate preparation of Service Lists for Banks        0.20        460.00         $92.00
                               and Utilities

01/13/2021    PEC     CA       Review daily correspondence and pleadings and            0.20       460.00          $92.00
                               forward to the appropriate parties.

01/13/2021    CJB     CA       Maintain document control.                               0.50       375.00         $187.50

01/13/2021    KSN    CA        Maintain document control.                               0.20       375.00          $75.00

01/13/2021    BMK    CA        Prepared daily memo narrative and coordinated            0.10       375.00          $37.50
                               client distribution.

01/14/2021    PEC    CA        Review daily correspondence and pleadings and            0.20       460.00          $92.00
                               forward to the appropriate parties.

01/14/2021    PEC    CA        Update 2002 Service Lists                               0.40        460.00         $184.00

01/14/2021    KSN    CA        Maintain document control.                              0.10        375.00          $37.50
                 Case 21-10023-JTD             Doc 234-2           Filed 05/21/21   Page 18 of 38




Pachulski Stang Ziehi &Jones LLP                                                             Page:    l7
Wardman Hotel Owner L~,C                                                                     Invoice 127799
92203 -0000]                                                                                 January 31, 2021


                                                                                     Hours           Rate       Amount

 01/14/2021   BMK     CA       Prepared daily memo narrative and coordinated          Q.10        375.00         $37.SQ
                               client distribution.

 O1/15/2a21   PEC     CA       Review and revise critical dates                       030         460.00        $138.00

 01/15/2021   CJB     CA       Maintain document control.                             030         375.00        $112.50

 01/15/2021   BMK     CA       Prepared daily memo narrative and coordinated          0.20        375.00         $75.00
                               client distribution.

 01/19/2021   PEC     CA       Review and revise critical dates                       0.30        460.00        $138.00

 01/19/2021   PEC     CA       Review daily correspondence and pleadings and          0.20        460.00         $92.00
                               forward to the appropriate parties.

 01/19/2021   CJB     CA       Maintain document control.                             0.20        375.00         $75.00

 01/19/2021   KSN     CA       Maintain document control.                             0.30        375.00        $112.50

 01/20/2021   PEC     CA       Review daily correspondence and pleadings and          0.20        460.00         $92.00
                               forward to the appropriate parties.

 01/20/2021   KSN     CA       Maintain document control.                             0.30        375.00        $112.50

 01/20/2021   BMK     CA       Prepared daily memo narrative and coordinated          0.10        375.00         $37.50
                               client distribution.

 01/21/2021   PEC     CA       Review daily correspondence and pleadings and          0.20        460.00         $92.00
                               forward to the appropriate parties.

 01/21/2021   PEC     CA       Draft Initial critical dates memo                      1.40        460.00        $644.00

 01/21/2021   PEC     CA       Revise and review initial critical dates memo          0.40        460.00        $184.00

 01/21/2021   PEC     CA       Respond to request from the Court to upload            0.30        460.00        $138.00
                               Creditor Matrix

 01/21/2021   KSN     CA       Maintain document control.                             020         375.00         $75.00

 01/22/2021   PEC     CA       Further review and revise critical dates               0.30        460.00        $138.00

 01/22/2021   PEC     CA       Review and revise initial critical dates               0.70        460.00        $322.00

 01/22/2021   PEC     CA       Revise and circulate initial critical dates memo       0.30        460.00        $138.00

 01/22/2021   MBL     CA       Review and comment on critical dates memo re           0.10      1125.00         $112.50
                               financing motion.

 01/25/2021   PEC     CA       Review and revise critical dates                       0.30        460.00        $138.00

 01/25/2021   PEC     CA       Review daily correspondence and pleadings and          0.20        460.00         $92.00
                               forward to the appropriate parties.

01/25/2021    PEC     CA       Update critical dates                                  030         460.00        $138.00
                 Case 21-10023-JTD               Doc 234-2          Filed 05/21/21   Page 19 of 38




Pachulski Stang Ziehl & Jones. LLP                                                             Page:    18
Wardman Hotel Owner LLC                                                                        Invoice 127799
92203 -00001                                                                                   January 31, 2021


                                                                                      Hours            Rate        Amount

 01/25/2021    CJB     CA        Maintain document control.                             0.10        37S.Q0          $37.50

 01/25/2421    BMK     CA        Prepared daily memo narrative and coordinated          0.10        375.00          $37.50
                                 client distribution.

 01/26/2021    PEC     CA        Review and revise critical dates                       0.30        460.00         $138.00

 01/26/2021    PEC     CA        Review daily correspondence and pleadings and          0.20        460.00          $92.00
                                 forward to the appropriate parties.

 01/26/2021    PEC     CA        Update critical dates                                  0.30        460.00         $138.00

 01/26/2021   BMK      CA        Prepared daily memo narrative and coordinated          0.10        375.00          $37.50
                                 client distribution.

 01/27/2021    PEC     CA        Review and revise critical dates                       0.30        460.00         $138.00

 01/27/2021    PEC     CA        Review daily correspondence and pleadings and          020         460.00          $92.00
                                 forward to the appropriate parties.

 01/27/2021   PEC      CA        Update critical dates                                  0.50        460.00         $230.00

 01/27/2021   KSN      CA        Maintain document control.                             0.20       375.00           $75.00

 01/27/2021   BMK      CA        Prepared daily memo narrative and coordinated          0.10       375.00           $37.50
                                 client distribution.

 01/28/2021   PEC      CA        Review and revise critical dates                       0.30       460.00          $138.00

 01/28/2021   PEC      CA        Review daily correspondence and pleadings and          0.20       460.00           $92.00
                                 forward to the appropriate parties.

 01/28/2021   PEC      CA        Update critical dates                                  0.30       460.00          $138.00

 01/28/2021   CJB      CA        Maintain document control.                             0.20       375.00           $75.00

01/28/2021    KSN      CA        Maintain document control.                             0.20       375.00           $75.00

01/28/2021    BMK      CA        Prepared daily memo narrative and coordinated          0.10       375.00           $37.50
                                 client distribution.

01/29/2021    PEC      CA        Review and revise critical dates                       0.30       460.00          $138.00

01/29/2021    PEC      CA        Update critical dates                                  0.60       460.00          $276.00

01/29/2021    PEC      CA        Coordinate preparation of Creditor Matrix Service      0.20       460.00           $92.00
                                 List

01/29/2021    BMK      CA        Prepared daily memo narrative and coordinated          0.10       375.00           $37.50
                                 client distribution.

                                                                                       16.00                      $7,035.50
                 Case 21-10023-JTD             Doc 234-2          Filed 05/21/21     Page 20 of 38




Pachulski Stang Zieh} &Jones LLP                                                               Page:    19
Wardman Hotel Owner LLC                                                                        Invoice 127799
92203 -00001                                                                                   January 31, 2021


                                                                                      Hours            Rate        Amount

  Claims Admin/Objections[B310]
 O1/Y4/20-21   TPC    CO       Teleconference with UST (0.4) and further                0.9Q        875.00         $787.50
                               teleconference with client (0.4) and further
                               teleconference with client (0.5) re: potential
                               unsecured claims

 01/14/2021    DMB    CO       Corr with TPC re potential claim issues                  0.20      1275.00          $255.00

 01/14/2021    DMB    CO       Review materials re potential claim issues               0.40      1275.00          $510.00

 01/15/2021    LDJ    CO       Teleconference with UST re: creditor list                0.20       1445.00         $289.00

 01/15/2021    TPC    CO       Correspond re: respond to inquiries from UST on          0.30        875.00         $262.50
                               top 20 creditors

01/19/2021     DMB    CO       Corr from LDJ re matrix                                  0.10      1275.00          $127.50

01/20/2021     LDJ    CO       Respond to creditor inquiries                            0.30      1445.00          $433.50

01/21/2021     TPC    CO       Work with team re: respond to clerk request for          0.30        875.00         $262.50
                               creditor list

01/25/2021     DMB    CO       Review union correspondence .3; call to LDJ .1           0.40      1275.00          $510.00

01/28/2021     LDJ    CO       Respond to creditor inquiries                            0.30      1445.00          $433.50

                                                                                        3.40                      $3,871.00

 Comp. of Prof./Others
01/18/2021     TPC   CPO       Draft interim compensation motion                        1.10        875.00         $962.50

01/19/2021     PEC   CPO       Draft Notice of Motion to Approve Interim                0.40        460.00         $184.00
                               Co►npensation Procedure and Certificate of Service

01/19/2021     PEC   CPO       Prepare Motion to Approve Interim Compensation           0.40        460.00         $184.00
                               Procedure and Certificate of Service for filing and
                               service

                                                                                        1.90                      $1,330.50

 Executory Contracts [B185]
01/11/2021     DMB   EC        Continue research re HMA issues, review of prior        2.30       1275.00         $2,932.50
                               Marriott filings

01/11/2021     TPC   EC        Review precedent from Hawaii chapter 11 case             1.30       875.00         $1,137.50
                               (Marriott opposition to motion to reject HMA)

01/11/2021     DMB   EC        Corr from Pryor re Marriott termination                  0.20      1275.00          $255.00
                    Case 21-10023-JTD          Doc 234-2         Filed 05/21/21       Page 21 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:    2Q
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -0000]                                                                                    January 31, 2021


                                                                                       Hours            Rate        Amount

 01/11/2021   LD.6     EC      Review HMA/Marriott issues                                1.20      1445.00         $1.,734.00

 01/13/2021   PEC      EC      Draft Notice Hearing on Motion to Reject Hotel            Q.30        460.00         $138.00
                               Management Agreement

 01/14/2021   PEC      EC      Revise and review Notice of Hearing on Motion to          0.50        460.00         $230.00
                               Reject Hotel Manaement Agreement (.2); Prepare
                               for filing and service (.2); Draft Certificate of
                               Service (.l)

 01/22/2021   DMB      EC      Review Marriott corr re termination                       0.30      1275.00          $382.50

 01/23/2021   DMB      EC      Review materials re facility contracts                    0.60      1275.00          $765.00

 01/27/2021   LDJ      EC      Respond to various contract inquiries                     0.30      1445.00          $433.50

                                                                                         7.00                      $8,008.00

  Financial Filings [B110]

 01/19/2021   LDJ      FF      Correspondence with client re: UST requests              030        1445.00          $433.50

 01/19/2021   TPC      FF      Correspond with team and UST re IDI document              0.20       875.00          $175.00
                               production

01/19/2021    TPC      FF      Teleconference with team re: UST document                 0.50       875.00          $437.50
                               requests

 01/21/2021   LDJ      FF      Preparation for IDI                                      0.40       1445.00          $578.00

 01/21/2021   TPC      FF      Review data (0.5) and correspond with Hotel AVE          1.00        875.00          $875.00
                               (0.5) re: questions related to UST document requests

01/22/2021    TPC      FF      Review documents provided by Hotel AVE re:               0.80        875.00          $700.00
                               respond to UST document requests

01/25/2021    LDJ      FF      Review response to UST requests in preparation for       0.80       1445.00         $1,156.00
                               IDI

01/25/2021    PJJ      FF      Conference call with John Paulson and Tim Carins         0.40        460.00          $184.00
                               regarding Sofa's and schedules.

01/25/2021    TPC      FF      Review UST initial reporting documents; provide          0.70        875.00          $612.50
                               documents to UST

01/25/2021    TPC      FF      Teleconference with team re: schedules and SOFA          0.60        875.00          $525.00
                               preparations

01/26/2021    TPC      FF      Review documents and prepare initial operating           1.20        875.00         $1,050.00
                               report for company

                                                                                        6.90                       X6,726.50
                 Case 21-10023-JTD              Doc 234-2          Filed 05/21/21        Page 22 of 38




Pachulski Stang Zie4~1 &Jones LLP                                                                  Page:     21
Wardm~n Hotel Owner LLC                                                                            Invoice 127799
922x3 -00001                                                                                       Janua~•y 31, 2021


                                                                                          Hours             Rate        Amount

  Financing [B230]

 01/11/2021   MBL     FN        Review final budget; coordinate with client and team        4.50       1125.00          $562.50
                                re DIP filing issues; finalize initial draw request.

 01/11/2x21   PEC     FN        Draft Notice of Interim DAP Hearing                         0.40        460.00          $184.00

 01/12/2021   MBL     FN        Prep for DIP hearing.                                       1.00       1125.00         $1,125.00

 01/12/2021   LDJ     FN        Review UST, comments to first day motion, DIP               0.40       1445.00          $578.00

 01/12/2021   TPC     FN        Teleconference with DIP lender re revisions to DIP          0.70        875.00          $612.50
                                order

 01/12/2021   PEC     FN        Review and revise Notice of Interim Dip Hearing             0.60        460.00          $276.00
                                (.2); Dra$ Certificate of Service (.l); File and serve
                                same (.3)

 01/12/2021   DMB     FN        Review DIP comments                                         0.40       1275.00          $510.00

 01/12/2021   MBL     FN        Revise DIP order with UST comments; draft                   1.80       1125.00         $2,025.00
                                responses to UST and coordinate with lender
                                counsel and UST re same.

 01/12/2021   MBL     FN        Call with T. Cairns re DIP filing issues and status.        0.30       1125.00          $337.50

 01/12/2021   MBL     FN        Finalize DIP loan documents for execution;                  0.50       1125.00          $562.50
                                coordinate same with lender counsel and client.

 01/12/2021   MBL     FN        Attention to UST comments to DIP order;                     0.30       1125.00          $337.50
                            •   coordinate with client, team, and lender counsel re
                                same.

 01/12/2021   MBL     FN        Call with J. Decker re DIP and case status.                 0.10       1125.00          $112.50

 01/12/2021   MBL     FN        Call with J. Paulson re DIP issues and status.              0.10       1125.00          $112.50

 01/12/2021   MBL     FN        Call with client, L. Halperin, & T. Cairns re UST           0.30       1125.00          $337.50
                                issues.

 01/12/2021   MBL     FN        Call with lender counsel re UST comments to DIP             1.00       1125.00         $1,125.00
                                order.

01/13/2021    TPC     FN        Review Marriott objection to DIP                            0.80        875.00          $700.00

01/13/2021    PEC     FN        Draft Notice of Entry of Interim Order and Final            0.50        460.00          $230.00
                                Hearing on DIP Motion

01/13/2021    PEC     FN        Draft Notice of Entry of Interim Order and Final            0.50        460.00          $230.00
                                Hearing on Cash Management Motion

01/13/2021    PEC     FN        Draft Certification of Counsel Regarding Revised            0.50        460.00          $230.00
                                Interim DIP Order (.3); Review and revise (.2)
                 Case 21-10023-JTD             Doc 234-2            Filed 05/21/21       Page 23 of 38




Pachulski Stang Ziehl &Tones LLP                                                                   Page:    22
Wardman Hotel Owner LLC                                                                            Invoice 127799
92203 -OOQO1                                                                                       January 31, 2Q21


                                                                                          Hours            Rate        Amount

 01/13/2021   DMB     FN       Post hearing corr re DIP revisions                          03E}       1275.00          $382.50

 01/13/2021   MBA,    FN       Call with D. Wender re additional UST DFP loan               0.60-      1125.00         $675.00
                               comments (0.3); revise DIP loan order (0.3).

 01/13/2021   MBL     FN       Attention to UST DFP loan comments.                         0.20       1125.00          $225.00

 01/13/2021   MBL     FN       Call with client and team re DIP issues.                    0.50       1125.00          $562.50

 01/13/2021   MBL     FN       Review O. Katz comments to revised order                     0.30      1125.00          $337.50
                               following hearing; call with D. Wender and emails
                               re same; revise and finalize DIP order.

 01/13/2021   MBL     FN       Revise DIP loan order after hearing; coordinate             0.50       1125.00          $562.50
                               same with lender counsel, client, and UST/Marriott
                               counsel.

 01/13/2021   MBL     FN       Review Marriott DIP objection and supporting                0.50       1125.00          $562.50
                               declaration.

 01/13/2021   MBL     FN       Call with team re DIP issues.                               0.30       1125.00          $337.50

 01/13/2021   TPC     FN       Review orders for submission for court (0.2);               0.50         875.00         $437.50
                               prepare revised certification for financing order (0.3)

 01/13/2021   MBL     FN       Testimony prep with J. Decker re DIP loan.                  0.60       1125.00          $675.00

 01/13/2021   MBL     FN       Prep for DIP hearing and direct testimony.                  0.50       1125.00          $562.50

 01/13/2021   MBL     FN       Handle DIP loan hearing.                                    3.00       1125.00         $3,375.00

 01/14/2021   PEC     FN       Revise and review Notice of Entry of Interim Order          0.60         460.00         $276.00
                               and Final Hearing on the DIP Motion (.3); Prepare
                               for filing and service (.2); Draft Certificate of
                               Service (.1)

01/14/2021    PEC    FN        Revise and review Notice of Entry of Interim Order          0.60        460.00          $276.00
                               and Final Hearing on the Cash Management Motion
                               (.3); Prepare for filing and service (.2); Draft
                               Certificate of Service (.1)

01/14/2021    MBL    FN        Attention to status of wire and notice issues.              0.10       1125.00          $112.50

01/14/2021    MBL    FN        Follow-up with client and team re DIP loan status;          030        1125.00          $337.50
                               review entered DIP order and consummate closing
                               of DIP loan.

01/19/2021    MBL    FN        Review discovery requests from Marriott re DIP;             1.30       1125.00         $1,462.50
                               coordinate same with client and team.

01/19/2021    MBL    FN        Attention to lender fee statements; coordinate same         0.20       1125.00          $225.00
                               with lender counsel and client.
                 Case 21-10023-JTD              Doc 234-2           Filed 05/21/21      Page 24 of 38




Pachu~ski Staflg Ziehl &Jones LLP                                                                 Page:    23
Ward►nan Hotel Owner LLC                                                                          Invoice 127799
92203 -00001                                                                                      January 31, 2021


                                                                                         Hours            Rate        Amount

 01/20/2021   AJK     FN        Review discovery requests re DIP.                          0.80       1395.00        $1,116.00

 01/24/2421   AJK     FN        Call with M. Litvak and T. Cairns re discovery             0.30      1395.00           $418.50
                                response strategy.

 Ol/20/2U21   AJK     FN        Call with Marriott and lender counsel re discovery.        0.80      1395.00         $1,116.00

 01/20/2021   AJK     FN        Review email re discovery.                                 0.10      1395.00           $139.50

 01/20/2021   AJK     FN        Further attention to discovery requests.                   0.40      1395.00           $558.00

 01/20/2021   LDJ     FN        Review DIP issues                                          0.80      1445.00         $1,156.00

 01/25/2021   MBL     FN        Emails with client re DIP loan reporting obligations;      0.30      1125.00           $337.50
                                funding of prof fees.

 01/27/2021   MBL     FN        Call with J. Paulsen re variance reporting (0.1);          0.30      1125.00           $337.50
                                request extension from lender (0.1); review form of
                                variance report (0.1).

 01/27/2021   MBL     FN        Draft new loan advance request; emails with J.             0.30      1125.00           $337.50
                                Decker re funding issues.

 01/28/2021   LDJ     FN        Multiple emails with PSZJ, clients re: DIP financing,      0.90      1445.00         $1,300.50
                                deposition

 01/29/2021   MBL     FN        Attention to inquiry from condo counsel re DIP             0.10      1125.00           $112.50
                                loan; follow-up with lender counsel re same.

 01/29/2021   MBL     FN        Attention to variance report; coordinate same with        0.20       1125.00           $225.00
                                lender counsel and client.

                                                                                          26.90                      $28,727.00

  Litigation (Non-Bankruptcy)

 01/16/2021   LDJ     LN        Review Maryland litigation issues                         1.90       1445.00         $2,745.50

01/16/2021    TPC     LN        Review correspondence with team re MD litigation          0.20        875.00           $175.00
                                issues

01/16/2021    DMB     LN        Corr with client, TPC re Maryland litigation              0.20       1275.00           $255.00

01/19/2021    DMB     LN        Corr with TPC re MD litigation                            0.20       1275.00           $255.00

                                                                                          2.50                        $3,430.50

 Meeting of Creditors [B150]

01/28/2021    TPC     MC        Correspond with UST and team re: 341 meeting              0.40        875.00           $350.00
                                scheduling

01/28/2021    LDJ     MC        Correspondence with Tim Cairns re: 341 meeting            0.20       1445.00           $289.00
                Case 21-10023-JTD               Doc 234-2         Filed 05/21/21       Page 25 of 38




Pachulski Stang Ziehl &Jones LLP                                                                 Page:    24
Wardman Hotel Owner LLC                                                                          Invoice 127794
92203 -000Q1                                                                                     January 31, 2021


                                                                                        Hours            Rate        Amount

 01/29/2021   TPC     MC       Correspond with team and UST re: service of 341            0.40        875.00         $350.00
                               rr►eeting notice

                                                                                          1.00                       $989.00

  Operations [B210]

 01/13/2021   PEC     OP       Draft Notice of Entry of Interim Order and Final           0.50        460.00         $230.00
                               Hearing on Utility Motion

 01/14/2021   PEC     OP       Revise and review Notice of Entry of Interim Order         0.60        460.00         $276.00
                               and Final Hearing on the Utility Motion (.3); Prepare
                               for filing and service (.2); Draft Certificate of
                               Service (.1)

 01/19/2021   TPC     OP       Work with client re: utility deposits                      0.30        875.00         $262.50

 01/26/2021   TPC     OP       Review PEPCO objection to utility motion and work          0.90        875.00         $787.50
                               with team re: response

01/27/2021    TPC     OP       Teleconferences with PEPCO (0.5), correspond with          1.30        875.00        $1,137.50
                               client (0.3) and review of settlement and existing
                               motion/order (0.5) re resolve objection to utility
                               motion

01/27/2021    TPC     OP       Review precedents re: settlement of PEPCO utility          0.80        875.00         $700.00
                               motion objections

01/28/2021    TPC     OP       Correspond with PEPCO and client re: settlement of         0.50        875.00         $437.50
                               utility objection

01/28/2021    TPC     OP       Further review of PEPCO                                    0.70        875.00         $612.50
                               settlement/correspondence with client re: same

01/29/2021    TPC     OP       Assist client with information requests from utility       0.40        875.00         $350.00
                               providers

                                                                                          6.00                      $4,793.50

 Retention of Prof. [B160]
01/13/2021    MFC    RP        Drafting PSZJ retention application.                       1.60      1095.00         $1,752.00

01/14/2021    TPC    RP        Draft conflict list                                        0.50       875.00          $437.50

01/18/2021    LDJ    RP        Review and finalize PSZJ retention application             0.30      1445.00          $433.50

0]/18/2021    TPC    RP        Revise and edit PSZJ retention application                 0.50       875.00          $437.50

01/19/2021    PEC    RP        Draft Notice of Hearing on Application to Employ           0.40       460.00          $184.00
                               PSZ&J LLP as Debtor's counsel and Certificate of
                               Service (.4)
                 Case 21-10023-JTD              Doc 234-2           Filed 05/21/21     Page 26 of 38




Pachulski Stang Ziehl &Jones ~,LP                                                                Page:    25
Wardman Hotel Owner LLC                                                                          Invoice 127799
92203 - 00001                                                                                    January 31, 2021


                                                                                        Hours            Rate        Amount

 01/19/2021   PEC     RP        Prepare Application to Employ PSZ&J LLP as                0.40        460.00         $184.00
                                Debtor's counsel for filing and service

                                                                                          3.70                      $3,428.50

  Ret. of Prof./Other

 01/13/2021   MFC     RPO       Conference with T. Cairns regarding professional          0.10      1095.00          $109.50
                                retention applications.

 01/13/2021   MFC     RPO       Draft Pryor Cashman retention application.                1.10      1095.00         $1,204.50

 01/13/2021   TPC     RPO       Draft OCP motion                                          1.20        875.00        $1,050.00

 01/14/2021   MFC     RPO       Conference with T. Cairns and email to Pryor              0.10      1095.00          $109.50
                                Cashman regarding 327(e) retention application.

 01/14/2021   TPC     RPO       Draft Eastdil broker retention application                3.60        875.00        $3,150.00

 01/15/2021   DMB     RPO       Call with TPC re retention apps                           0.20      1275.00          $255.00

01/15/2021    MFC     RPO       EMails from/to Pryor Cashman regarding retention          0.10      1095.00          $109.50
                                application.

01/15/2021    TPC     RPO       Draft, revise, edit Eastdil retention application         1.80        875.00        $1,575.00

01/15/2021    LDJ     RPO       Review Eastdill retention issues                          0.30      1445.00          $433.50

01/17/2021    TPC     RPO       Review and respond to correspondence re: Eastdil          0.40        875.00         $350.00
                                retention

01/18/2021    TPC     RPO       Revise and edit Eastdil retention app                     0.80        875.00         $700.00

01/18/2021    TPC     RPO       Further revisions to retention motions and                0.60       875.00          $525.00
                                applications

01/19/2021    MFC     RPO       Review revised Pryor Cashman 327(e) retention             0.30      1095.00          $328.50
                                application and e►nail to T. Cairns regarding same.

01/19/2021    MFC     RPO       Emails from/to T. Cairns regarding finalization of        0.20      1095.00          $219.00
                                327(e) retention application.

01/19/2021    MFC     RPO       Call with Pryor Cashman regarding retention               0.30      1095.00          $328.50
                                application comments.

01/19/2021    MFC     RPO       Emails from/to Pryor Cashman regarding retention          0.10      1095.00          $109.50
                                application.

01/19/2021    TPC     RPO       Revise and edit retention applications for                1.60       875.00         $1,400.00
                                professionals in case

01/19/2021    TPC     RPO       Multiple correspondence with client re: professional      0.30       875.00          $262.50
                                retention applications
                 Case 21-10023-JTD             Doc 234-2          Filed 05/21/21      Page 27 of 38




Pachulski Stang Ziehl &Jones LLP                                                                Page:    26
Wardman Hotel Owner LLC                                                                         Invoice 127799
92203 -00001                                                                                    January 31, 2021


                                                                                       Hours            Rate        Amount

 01/19/2021   TPC     RPO      Work with team re: fi4ing of retention applications       0.40        875.00          $350.00

 Ql/19/2021   PAC     RPO      Draft Notice of Hearing on Motion to Retain               0.60        460.Q0          $276.00
                               Professionals in the Ordinary Course of Business
                               and Certificate of Service (.4); Prepare OCP Service
                               List (.2)

 01/19/2021   PEC     RPO      Prepare Motion to Retain Professionals in the             0.30        460.00          $138.00
                               Ordinary Course of Business for filing and service

 01/19/2021   PEC     RPO      Draft Notice of Application to Retain and Employ          0.60        460.00          $276.00
                               Eastdil Secured and Certificate of Service (.4);
                               Prepare Eastdil Special Service List (.2)

 01/19/2021   PEC     RPO      Prepare Notice of Application to Retain and Employ        0.40        460.00          $184.00
                               Eastdil Secured for filing and service

 01/19/2021   PEC     RPO      Draft Notice of Filing Motion to Approve Pryor            0.30        460.00          $138.00
                               Cashman Retention Application

 01/20/2021   MBL     RPO      Review Debtor retention applications.                     0.20       1125.00          $225.00

                                                                                        15.90                      $13,806.50

  Stay Litigation [B140]

 01/19/2021   TPC     SL       Review correspondence and teleconference with             0.60        875.00          $525.00
                               Pryor Cashman re bankruptcy stay issues

 01/26/2021   DMB     SL       initial review re Marriott stay relief motion             0.50       1275.00          $637.50

 01/26/2021   MBL     SL       Review stay relief motion filed by Marriott.              0.20       1125.00          $225.00

 01/27/2021   DMB     SL       Review/analysis re Marriott stay motion                   0.80       1275.00        $1,020.00

 01/27/2021   DMB     SL       Call with MBL re Marriott stay motion                     0.20       1275.00          $255.00

 01/27/2021   DMB     SL       Research/analysis re Marriott stay motion                 1.30       1275.00        $1,657.50

 01/27/2021   DMB     SL       Call with LDJ re Marriott motion issues                   0.20       1275.00          $255.00

 01/27/2021   MBL     SL       Attend call with client and Pryor Cashman re              0.80      1125.00           $900.00
                               Marriott stay relief motion.

 01/27/2021   MBL     SL       Calls with D. Bertenthal re Marriott stay relief          0.20      1125.00           $225.00
                               motion.

01/27/2021    TPC     SL       Review Marriott motion for relief from stay               0.50        875.00          $437.50

01/27/2021    TPC     SL       Further review of documents and correspondence            0.50        875.00          $437.50
                               with team re Marriott relief from stay issues

01/28/2021    DMB     SL       Research/analysis re Marriott stay motion                1.20       1275.00         $1,530.00
                 Case 21-10023-JTD             Doc 234-2          Filed 05/21/21     Page 28 of 38




Pachulski Stang Zieh4 &Jones LLP                                                               Page:    27
Wardi~tan Hotel Owner LLC                                                                      Invoice 127799
92203 -00001                                                                                   January 3.1, 2421


                                                                                      Hours             Rate         Amount

 01/28/2021   DMB     SL       Calf with K Dine re Marriott stay motion                 0.20       1275.00           $255.00

 01/28/2021   KBD     SL       Telephone call with David Bertenthai and Laura           0.10       1195.00           $119.50
                               Davis Jones regarding recoupment issue.

 01/28/2021   KBD     SL       Review motion for recoupment or relief from stay.        0.20       1195.00           $239.00

 01/29/2021   DMB     SL       Research/analysis re response to recoupment motion       1.30       1275.00         $1,657.50

 01/29/2021   KBD     SL       Analyze and research issues relating to recoupment       3.20       1195.00         $3,824.00
                               motion.

 01/30/2021   DMB     SL       Research/analysis re response to recoupment motion       1.70       1275.00         $2,167.50

 01/30/2021   DMB     SL       Call with K Dine, TPC re recoupment motion               0.70       1275.00           $892.50

 01/30/2021   DMB     SL       Review/analysis re further research re recoupment        0.80       1275.00         $1,020.00
                               motion

 01/30/2021   DMB     SL       Call with LDJ re Marriott litigation issues              0.20       1275.00           $255.00

 01/30/2021   KBD     SL       Analyze and research issues relating to set off and      3.80       1195.00         $4,541.00
                               recoupment.

01/30/2021    KBD     SL       Telephone call with David Bertenthal and Timothy         0.70       1195.00           $836.50
                               Cairns regarding outstanding issues.

01/30/2021    KBD    SL        Draft response to recoupment/set-off motion.            1.50        1195.00         $1,792.50

01/31/2021    KBD    SL        Draft objection to recoupment motion.                   2.40        1195.00         $2,868.00

                                                                                       23.80                       $28,573.00

 Tax Issues [B240]
01/19/2021    TPC    TI        Correspond with client re: payment of tax               0.20         875.00           $175.00

                                                                                        0.20                         $175.00

 TOTAL SERVICES FOR THIS MATTER:                                                                               $291,113.00
                    Case 21-10023-JTD         Doc 234-2          Filed 05/21/21   Page 29 of 38




Pachulski Stang Ziehl &Jones LLP                                                        Page:    28
Wa~dman Hotel Owner LLC                                                                 Invoice 127'799
92203 -000QI                                                                            January 31, 2021



 Expenses
 01/11/2021    RE2      SCAN/COPY (29 @0.10 PER PG)                                           2.90
 01/11/2021    RE2      SCAN/COPY (68 @0.t0 PER PGJ                                           6.80
 O1/] l/2021   RE2      SCAN/COPY (2 @0.10 PER PG)                                            0.20
 01/11/2021    RE2      SCAN/COPY (28 @0.10 PER PG)                                           2.80
 01/11/2021    REZ      SCAN/COPY (14 @0.10 PER PG)                                           1.40
 01/11/2021    RE2      SCAN/COPY (16 @0.10 PER PG)                                           1.60
 01/11/2021    RE2      SCAN/COPY (34 @0.10 PER PG)                                           3.40
 01/11/2021    REZ      SCAN/COPY (44 @0.10 PER PG)                                           4.40
 01/11/2021    RE2      SCAN/COPY (14 @0.10 PER PG)                                           1.40
 01/11/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                            0.20
01/11/2021     RE2      SCAN/COPY (49 @0.10 PER PG)                                           4.90
01/11/2021     RE2      SCAN/COPY (18 @0.10 PER PG)                                           1.80
01/11/2021     RE2      SCAN/COPY (21 @0.10 PER PG)                                           2.10
01/11/2021     RE2      SCAN/COPY (15 @0.10 PER PG)                                           1.50
01/11/2021     RE2      SCAN/COPY (18 @0.10 PER PG)                                           1.80
01/11/2021     RE2      SCAN/COPY (1 @0.10 PER PG)                                            0.10
01/11/2021     RE2      SCAN/COPY (47 @0.10 PER PG)                                           4.70
01/11/2021     RE2      SCAN/COPY (1 @0.10 PER PG)                                       ~    0.10
01/11/2021     RE2      SCAN/COPY (28 @0.10 PER PG)                                           2.80
01/11/2021     RE2      SCAN/COPY (38 @0.10 PER PG)                                           3.80
01/11/2021     RE2      SCAN/COPY (296 @0.10 PER PG)                                         29.60
01/11/2021     RE2      SCAN/COPY (58 @0.10 PER PG)                                           5.80
01/11/2021     RE2      SCAN/COPY (32 @0.10 PER PG)                                           3.20
01/11/2021     RE2      SCAN/COPY (21 @0.10 PER PG)                                           2.10
OU11/2021      RE2      SCAN/COPY (16 @0.10 PER PG)                                           1.60
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               21.02
01/12/2021     FE       92203.00001 FedEx Charges for 01-12-21                               10.51
                   Case 21-10023-JTD          Doc 234-2       Filed 05/21/21      Page 30 of 38




Pachulski Stang Ziehl &Jones LLP                                                        Page:    29
Wardma~ Hotel Owner LLC                                                                 Invoice 127799
92203 -0001                                                                             3anuary 31, 2x21

 01/12/2021   FF        Filing Fee EE112] USDC, District Court of Delaware, LDJ            25.00
 01/12/2021   PO        92203.00001 :Postage Charges for 01-12-2T                          26.30
 01/12/2021   PO        92203.00001 :Postage Charges for 01-12-21                          26.30
 01/12/2021   PO        92203.00001 :Postage Charges for Q1-12-21                          17.60
 Q1/12/2021   RE        (73 @0.10 PER PG)                                                    7.30
 01/12/2021   RE        (7 @Q.10 PER PG}                                                     a.70
 01/12/2021   RE        (2 @0.10 PER PG)                                                     0.20
 01/12/2021   RE        (464 @0.10 PER PG)                                                 46.40
 01/12/2021   RE        (327 @0.10 PER PG)                                                 32.70
 01/12/2021   RE        (270 @0.10 PER PG)                                                 27.00
 01/12/2021   RE2       SCAN/COPY (52 @0.10 PER PG)                                          5.20
 01/12/2021   RE2       SCAN/COPY (114 @0.10 PER PG)                                       11.40
 01/12/2021   RE2       SCAN/COPY (1 @0.10 PER PG)                                           0.10
 01/12/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                           0.20
 01/12/2021   RE2       SCAN/COPY (49 @0.10 PER PG)                                          4.90
 01/12/2021   RE2       SCAN/COPY (16 @0.10 PER PG)                                          1.60
 01/12/2021   RE2       SCAN/COPY (58 @0.10 PER PG)                                          5.80
 01/12/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                           0.20
 01/12/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                           0.20
 01/12/2021   RE2       SCAN/COPY (12 @0.10 PER PG)                                         1.20
 01/12/2021   RE2      SCAN/COPY (52 @0.10 PER PG)                                          5.20
 01/12/2021   RE2      SCAN/COPY (16 @0.10 PER PG)                                          1.60
 01/12/2021   REZ      SCAN/COPY (34 @0.10 PER PG)                                          3.40
 01/12/2021   RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
01/12/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                           0.20
01/12/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
01/12/2021    REZ      SCAN/COPY (3 @0.10 PER PG)                                           0.30
01/12/2021    RE2      SCAN/COPY (38 @0.10 PER PG)                                          3.80
01/12/2021    RE2      SCAN/COPY (44 @0.10 PER PG)                                          4.40
01/12/2021    RE2      SCAN/COPY (32 @0.10 PER PG)                                          3.20
01/12/2021    RE2      SCAN/COPY (296 @0.10 PER PG)                                        29.60
01/12/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
01/12/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                           0.20
01/12/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
                   Case 21-10023-JTD        Doc 234-2       Filed 05/21/21   Page 31 of 38




Pachulski Stang Zieh] &Jones LLP                                                   Page:    30
Wardman Hotel Owner LLC                                                            Invoice 127799
92203 -00001                                                                       January 31, 2021


 01/12/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                      0.20
 01/12/2021   RE2       SCAN/COPY (1 @O.IQPER PG)                                       0.10
 01/13/2021   CC       Conference Calt [Et05] CourtCall Debit Ledger for              75.40
                       O1/O1/2Q21 through 01/31/2021, LDJ
 01/]3/2021   CC       Conference Catl [E105] CourtCall Debit Ledger for              75.00
                       01/01/2021 through 01/31/2021, DMB
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              75.00
                       01/01/2021 through 01/31/2021, TPC
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              75.00
                       01/01/2021 through 01/31/2021, MBL
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              69.75
                       01/01/2021 through 01/31/2021, J. Decker
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              75.00
                       01/01/2021 through 01/31/2021, B. Mohler
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              75.00
                       01/01/2021 through 01/31/2021, L. Halperin
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              59.25
                       01/01/2021 through 01/31/2021, T. Soloway
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              69.75
                       01/01/2021 through 01/31/2021, I. Raz
 01/13/2021   CC       Conference Call [E105] CourtCall Debit Ledger for              59.25
                       01/01/2021 through 01/31/2021, J. Paulsen
01/13/2021    CC       Conference Call [E105] CourtCall Debit Ledger for              69.75
                       01/01/2021 through 01/31/2021, C. Hague
01/13/2021    CC       Conference Call [E105] CourtCall Debit Ledger for              64.50
                       01/01/2021 through 01/31/2021, SWG
01/13/2021    CC       Conference Call [E105] AT&T Conference Call, DMB               1332
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    FE       92203.00001 FedEx Charges for 01-13-Z1                         21.02
01/13/2021    PE       92203.00001 FedEx Charges for 01-13-21                         10.51
01/13/2021    RE       (1 @0.10 PER PG)                                                0.10
01/13/2021    RE       (24 @0.10 PER PG)                                               2.40
01/13/2021    RE2      SCAN/COPY (6 @0.10 PER PG)                                      0.60
01/13/2021    RE2      SCAN/COPY (207 @0.10 PER PG)                                   20.70
01/13/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                      0.10
01/13/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                      0.20
01/13/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                      0.10
                   Case 21-10023-JTD           Doc 234-2        Filed 05/21/21    Page 32 of 38




Pachulski Stang Ziehl &Jones LLP                                                       Page:    31
Wardman Hotel Owner ~~LC                                                               Invoice 127799
92203 -00001                                                                           January 31, 2021


 01/13/2021   R~2       SCAN/CO~'Y (4 @0.10 PER PG)                                         0.40
 01/13/2021   RE2       SCAN/COPY (1 @0.10 PAR PG)                                          0.10
 01/13/2021   RE2       SCAN/COPY (6 @0.10 PER PG)                                          0.60
 O1/13/202t   RE2       SCAN/COPY (207 @0.10 PER PG)                                      20.70
 01/13/2021   RE2       SCAN/COPY (3 @0.10 PER PG)                                          030
 01/13/2021   RE2       SCAN/COPY (4 @0.10 PER PG)                                         0.40
 01/13/2021   RE2       SCAN/COPY (6 @0.10 PER PG)                                         0.60
 01/13/2021   RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/13/2021   RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/13/2021   RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/13/2021   RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/13/2021   RE2      SCAN/COPY (48 @0.10 PER PG)                                         4.80
 01/13/2021   RE2      SCAN/COPY (4 @0.10 PER PG)                                          0.40
01/13/2021    RE2      SCAN/COPY (9 @0.10 PER PG)                                          0.90
01/13/2021    RE2      SCAN/COPY (126 @0.10 PER PG)                                       12.60
01/13/2021    RE2      SCAN/COPY (4 @0.10 PER PG)                                          0.40
01/13/2021    RE2      SCAN/COPY (6 @0.10 PER PG)                                          0.60
01/13/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
01/13/2021    TR       Transcript [E116] Veritext Legal Solutions, Inv.4772521,          774.40
                       PEC
01/14/2021    LN       92203.00001 Lexis Charges for 01-14-21                              1.32
01/14/2021    LN       92203.00001 Lexis Charges for 01-14-21                             14.95
01/14/2021    RE       (1 @0.10 PER PG)                                                    0.10
01/14/2021    RE       (898 @0.10 PER PG)                                                 89.80
01/14/2021    RE       (1608 @0.10 PER PG)                                               160.80
01/14/2021    RE       (312 @0.10 PER PG)                                                 31.20
01/14/2021    RE       (376 @0.10 PER PG)                                                 37.60
01/14/2021    RE       (376 @0.10 PER PG)                                                 37.60
01/14/2021    RE       (152 @0.10 PER PG)                                                 15.20
01/14/2021    REZ      SCAN/COPY (6 @0.10 PER PG)                                          0.60
01/14/2021    RE2      SCAN/COPY (126 @0.10 PER PG)                                       12.60
01/14/2021    RE2      SCAN/COPY (15 @0.10 PER PG)                                         1.50
01/14/2021    RE2      SCAN/COPY (5 @0.10 PER PG)                                          0.50
01/14/2021    RE2      SCAN/COPY (147 @0.10 PER PG)                                       14.70
                   Case 21-10023-JTD           Doc 234-2       Filed 05/21/21    Page 33 of 38




Pachulski Stang Ziehl &Jones LLP                                                       Page:    32
Wardrnan Hotel Owner LLC                                                               Invoice 127?99
92203 -00001                                                                           January 31, 2021

 01/14/2021   RE2       SCAN/COPY (28 @0.10 PER PG)                                         2.80
 01/14/2021   RE2       SCAN/COPY (18 @0.10 PER PG}                                         1.80
 OU14/2021    REZ       SCAN/COPY (128 @0.10 PER PG)                                      12.8Q
 01/14/2021   RE2       SCAN/COPY (6 @0.14 PER PG)                                          0.60
 01/14/2021   RE2       SCAN/COPY (47 @0.10 PER PG}                                         4.70
 01/14/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/14/2021   RE2       SCAN/COPY (16 @0.10 PER PG)                                         1.60
 01/14/2021   RE2       SCAN/COPY (18 @0.10 PER PG)                                         1.80
01/14/2021    RE2       SCAN/COPY (64 @0.10 PER PG)                                         6.40
01/14/2021    SO        Secretarial Overtime - Lanice                                     17.40
01/15/2021    RE       (447 @0.10 PER PG)                                                 44.70
0]/15/2021    RE       (1 @0.10 PER PG)                                                    0.10
01/15/2021    RE       (711 @0.10 PER PG)                                                 71.10
01/15/2021    RE2      SCAN/COPY (24 @0.10 PER PG)                                         2.40
01/15/2021    RE2      SCAN/COPY (179 @0.10 PER PG)                                       17.90
01/15/2021    RE2      SCAN/COPY (4 @0.10 PER PG)                                          0.40
01/15/2021    RE2      SCAN/COPY (48 @0.10 PER PG)                                         4.80
01/]5/2021    RE2      SCAN/COPY (47 @0.10 PER PG)                                         4.70
01/15/2021    SO       Secretarial Overtime - Lanice                                      12.90
01/18/2021    CC       Conference Call [E105] AT&T Conference Call, DMB                    9.61
01/19/2021    CC       Conference Call [E105] AT&T Conference Call, TPC                    7.63
01/19/2021    FF       Filing Fee [E112] USBC, District Court of Delaware, LDJ         1,738.00
01/19/2021    RE       (2 @0.10 PER PG)                                                    0.20
01/19/2021    RE       (3 @0.10 PER PG)                                                    0.30
01/19/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
01/19/2021    RE2      SCAN/COPY (23 @0.10 PER PG)                                         2.30
01/19/2021    RE2      SCAN/COPY (25 @0.10 PER PG)                                         2.50
01/19/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                          0.10
01/19/2021    RE2      SCAN/COPY (2 @0.10 PER PG)                                          0.20
01/19/2021    RE2      SCAN/COPY (36 @0.10 PER PG)                                         3.60
01/19/2021    RE2      SCAN/COPY (125 @0.10 PER PG)                                       12.50
01/19/2021    RE2      SCAN/COPY (15 @0.10 PER PG)                                         1.50
01/19/2021    RE2      SCAN/COPY (7 @0.10 PER PG)                                          0.70
01/19/2021    RE2      SCAN/COPY (288 @0.10 PER PG)                                       28.80
                   Case 21-10023-JTD         Doc 234-2       Filed 05/21/21   Page 34 of 38




Pachulski Stang Ziehl &Jones LLP                                                    Page:    33
Wardman Hotel Owner LLC                                                             Invoice 127799
92203 - 00001                                                                       January 31, 2021


 O1/l9/2021   RE2       SCAN/COPY (200 @0.10 PER PG)                                   20.00
 01/19/2021   RE2       SCAN/COPY (200 @0.10 PER PG)                                   20.00
 01/19/2021   RE2       SCAN/COPY (1 @0.10 PER PG)                                       0.10
 01/19/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                       Q.2Q
 01/19/2021   RE2       SCAN/COPY (1 @0.10 PER PG)                                       0.10
 01/14/2021   RE2       SCAN/COPY (36 @0.10 PER PG)                                     3.60
 01/19/2021   RE2       SCAN/COPY (24 @0.10 PER PG)                                      2.40
 01/19/2021   RE2       SCAN/COPY (4 @0.10 PER PG)                                       0.40
 01/19/2021   RE2       SCAN/COPY (23 @0.10 PER PG)                                      2.30
01/19/2021    RE2       SCAN/COPY (23 @0.10 PER PG)                                      2.30
01/19/2021    RE2       SCAN/COPY (2 @0.10 PER PG)                                       0.20
01/19/2021    RE2       SCAN/COPY (6 @0.10 PER PG)                                       0.60
01/19/2021    RE2       SCAN/COPY (176 @0.10 PER PG)                                   17.60
01/19/2021    RE2       SCAN/COPY (224 @0.10 PER PG)                                   22.40
01/19/2021    RE2       SCAN/COPY (2 @0.10 PER PG)                                      0.20
01/19/2021    RE2       SCAN/COPY (1 @0.10 PER PG)                                      0.10
01/19/2021    RE2      SCAN/COPY (100 @0.10 PER PG)                                    10.00
01/19/2021    RE2      SCAN/COPY (25 @0.10 PER PG)                                      2.50
01/19/2021    RE2      SCAN/COPY (36 @0.10 PER PG)                                      3.60
01/19/2021    RE2      SCAN/COPY (22 @0.10 PER PG)                                      2.20
01/19/2021    RE2      SCAN/COPY (28 @0.10 PER PG)                                      2.80
01/19/2021    RE2      SCAN/COPY (25 @0.10 PER PG)                                      2.50
01/19/2021    RE2      SCAN/COPY (72 @0.10 PER PG)                                      7.20
01/20/2021    CC       Conference Call [E105] AT&T Conference Call, MBL                 1.24
01/20/2021    CC       Conference Call [E105] AT&T Conference Call, TPC                 1.61
01/20/2021    DC       92203.00001 Advita Charges for 01-20-21                         15.00
01/20/2021    FE       92203.00001 FedEx Charges for 01-20-21                          10.54
01/20/2021    FE       92203.00001 FedEx Charges for 01-20-21                          10.54
01/20/2021    FE       92203.00001 FedEx Charges for O1-20-21                          10.54
01/20/2021    FE       92203.00001 FedEx Charges for 01-20-21                          10.54
01/20/2021    RE       (1 @0.10 PER PG)                                                 0.10
01/20/2021    RE       (1 @0.10 PER PG)                                                 0.10
01/20/2021    RE2      SCAN/COPY (60 @0.10 PER PG)                                      6.00
                 Case 21-10023-JTD           Doc 234-2       Filed 05/21/21   Page 35 of 38




Pachulski Stang Ziehl &Jones LLP                                                    Page:    34
Wardman Hotel Owner LLC                                                             Invoice 127799
92203 -00001                                                                        January 31, 2021

 Q1/20/2Q21    122      SCAN/COPY (66 @O.tO PER PG)                                      6.60
 01/20/2021    RE2      SCAN/COPY (66 @Q.10 PER PG)                                      6.60
 0-1120/2021   RE2      SCAN/COPY (62 @0.10 PER PG)                                      6.20
 01/20/2021    RE2      SCAN/COPY (62 @0.10 E'ER PG)                                     6.20
 41/20/2021    RE2      SCAN/COPY (54 @0.10 PER PG)                                      5.40
 01/20/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                       Q.10
 01/20/2021    RE2      SCAN/COPY (84 @0.10 PER PG)                                      8.40
 01/20/2021    RE2      SCAN/COPY (60 @0.10 PER PG)                                      6.00
 01/20/2021    RE2      SCAN/COPY (54 @0.10 PER PG)                                      5.40
 01/20/2021    RE2      SCAN/COPY (84 @0.10 PER PG)                                     8.40
 01/22/2021    CC       Conference Call [E105] AT&T Conference Call, LDJ               16.50
 01/25/2021    CC       Conference Call [E105] AT&T Conference Call, TPC                4.13
 01/25/2021    RE      (61 @0.10 PER PG)                                                6.10
 01/25/2021    RE2      SCAN/COPY (22 @0.10 PER PG)                                     2.20
 01/25/2021    RE2      SCAN/COPY (20 @0.10 PER PG)                                     2.00
01/25/2021     RE2      SCAN/COPY (8 @0.10 PER PG)                                      0.80
01/26/2021     DC      92203.00001 Advita Charges for O1-26-21                         22.50
01/26/2021     RE2      SCAN/COPY (33 @0.10 PER PG)                                     3.30
01/26/2021     RE2      SCAN/COPY (1 @0.10 PER PG)                                      0.10
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/26/2021     RE2     SCAN/COPY (18 @0.10 PER PG)                                      1.80
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/26/2021     RE2     SCAN/COPY (2 @0.10 PER PG)                                       0.20
01/26/2021     RE2     SCAN/COPY (6 @0.10 PER PG)                                       0.60
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/26/2021     RE2     SCAN/COPY (3 @0.10 PER PG)                                       0.30
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/26/2021     RE2     SCAN/COPY (3 @0.10 PER PG)                                       0.30
01/26/2021     RE2     SCAN/COPY (16 @0.10 PER PG)                                      1.60
01/26/2021     RE2     SCAN/COPY (31 @0.10 PER PG)                                      3.10
01/26/2021     RE2     SCAN/COPY (4 @0.10 PER PG)                                       0.40
01/26/2021     RE2     SCAN/COPY (1 @0.10 PER PG)                                       0.10
01/27/2021     CC      Conference Call [E105] AT&T Conference Call, MBL                 6.05
                   Case 21-10023-JTD         Doc 234-2           Filed 05/21/21   Page 36 of 38




Pachulski Stang Ziehl &Jones LLP                                                        Page:    35
Wardman Hotel Owner LLC                                                                 Invoice 127?99
92203 -00001                                                                            January 31, 2021


 01/27/2021   LN        92203.00Q01 Lexis Charges for 01-27-21                             18.42
 O1/27f2Q21   RE        (5 @0.10 PER PG)                                                     0.50
 Ql/27/2021   RE        (3 @0.10 PER PG)                                                     0.30 .
 01/27/2021   RE2       SCAN/COPY (22 @0.10 PER PG)                                         2.20
 01/27/2021   RE2       SCAN/COPY (22 @0.10 PER PG)                                         2.20
 01/27/2021   RE2       SCAN/COPY (9 @0.10 PER PG)                                           0.90
 01/27/2021   RE2       SCAN/COPY (20 @0.10 PER PG)                                         2.00
 01/27/2021   RE2       SCAN/COPY (8 @0.10 PER PG)                                          0.80
 01/27/2021   RE2       SCAN/COPY (8 @0.10 PER PG)                                          0.80
 01/27/2021   RE2       SCAN/COPY (2 @0.10 PER PG)                                          0.20
 01/27/2021   RE2       SCAN/COPY (7 @0.10 PER PG)                                          0.70
 01/27/2021   RE2       SCAN/COPY (1 @0.10 PER PG)                                          0.10
 01/27/2021   RE2       SCAN/COPY (362 @0.10 PER PG)                                       36.20
 01/27/2021   RE2       SCAN/COPY (72 @0.10 PER PG)                                          7.20
 01/28/2021   RE       (1 @0.10 PER PG)                                                     0.10
 01/28/2021   RE2       SCAN/COPY (20 @0.10 PER PG)                                         2.00
 01/28/2021   RE2       SCAN/COPY (20 @0.10 PER PG)                                         2.00
 01/28/2021   RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
01/28/2021    RE2      SCAN/COPY (3 @0.10 PER PG)                                           0.30
01/29/2021    BB       92203.00001 Bloomberg Charges for 01-29-21                         103.10
01/29/2021    LN       92203.00001 Lexis Charges for O1-29-21                               9.99
01/29/2021    LN       92203.00001 Lexis Charges for 01-29-21                               9.59
01/29/2021    RE       (5 @0.10 PER PG)                                                     0.50
01/29/2021    RE       (735 @0.10 PER PG)                                                  73.50
01/29/2021    RE       (1 @0.10 PER PG)                                                     0.10
01/29/2021    RE2      SCAN/COPY (1 @0.10 PER PG)                                           0.10
01/29/2021    RE2      SCAN/COPY (25 @0.10 PER PG)                                          2.50
01/29/2021    RE2      SCAN/COPY (21 @0.10 PER PG)                                          2.10
01/29/2021    RE2      SCAN/COPY (19 @0.10 PER PG)                                          1.90
01/29/2021    RE2      SCAN/COPY (21 @0.10 PER PG)                                          2.10
01/29/2021    RE2      SCAN/COPY (7 @0.10 PER PG)                                           0.70
01/29/2021    RE2      SCAN/COPY (14 @0.10 PER PG)                                          1.40
01/29/2021    RE2      SCAN/COPY (18 @0.10 PER PG)                                          1.80
                Case 21-10023-JTD               Doc 234-2        Filed 05/21/21   Page 37 of 38




Pachulski Stang Ziehl &Jones LLP                                                        Page:    36
Wardman Hotel Owner LLC                                                                 Invoice 127799
92203 -00001                                                                            January 31, 2021

 01/29/2021   RE2       SCAN/COPY (1 @0.10 PAR PG)                                           0.10
 41/29/2021   RE2       SCAN/COPY (21 @0.10 PAR PG)                                          2.10
 01/21/2021   RE2       SCAN/COPY ~ 2 @0.10 PER PG)                                          0.20
 01/29/2021   RE2       SCAN/COPY (200 @0.10 PER PG)                                       Zo.oa
 01/30/2021   LN        92203.00001 Lexis Charges for 01-30-21                               9.99
 01/30/2021   RE2       SCAN/COPY (54 @0.10 PER PG)                                          5.40
 01/30/2021   RE2       SCAN/COPY (1 @0.10 PER PG)                                          0.10
 01/31/2021   PAC       Pacer -Court Research                                             205.70

   Total Expenses for this Matter                                                    $5,537.12
                 Case 21-10023-JTD            Doc 234-2      Filed 05/21/21      Page 38 of 38




Pachulski Stang Ziehl &Jones LLP                                                         Page:    37
Wardman Hote} Owner LLC                                                                  Invoice 127799
92203 -00001                                                                             January 31, 2021


                                               REMITTANCE ADVICE

                                   Please include this Remittance with your payment


For current services rendered through:       01/31/2021

Total Fees                                                                                           $291,113.00

Total Expenses                                                                                          5,537.12

Total Due on Current Invoice                                                                         $296,650.12

  Outstanding Balance from prior invoices as of       01/31/2021          (May not include recent payments)

A/R Bill Number          Invoice Date              Fees Billed         Expenses Billed              Balance Due




             Total Amount Due on Current and Prior Invoices:                                         $296,650.12
